internal_revenue_service number info release date uil conex the honorable paul ryan member u s house of representatives south main street suite janesville wi date attention ms susie liston dear congressman ryan i apologize for the delay in responding to your inquiry copy enclosed dated date on behalf of your constituent asks for guidance on how an employer should deal with an employee who submits a signed form_w-4 claiming exemption from federal_income_tax withholding in his example the employer believes that the form_w-4 may be false however the form_w-4 is valid on its face and the employee has apparently not made any written or oral statements to clearly show the form is false in this situation the employer must submit the questionable form_w-4 to the irs and not withhold federal_income_tax unless the irs notifies the employer otherwise unfortunately as more employees in the workforce are filing questionable form w-4s the potential for tax abuse has increased the irs is currently identifying and evaluating processing loopholes and other problems with the w-4 processing system because suggests employers have so many problems with questionable form w-4s that the irs post a notice on its website to help them we will pass that suggestion on to the form_w-4 coordinator at the compliance campus employers withhold federal_income_tax from wages paid to i hope the following general rules and citations about filing questionable form w-4s may help employees based on the marital status and number of exemptions shown on the form_w-4 that the employee signs and submits sec_3402 a and f of the internal_revenue_code the code however the employer is not required to withhold if the employee submits a form_w-4 to the employer certifying he has incurred no income_tax_liability for his preceding_taxable_year anticipates he will incur no income_tax_liability for his current taxable_year cid sec_3402 of the code if the employer does not receive a form_w-4 from the employee the employer must withhold as if the employee is a single_person claiming no withholding exemptions sec_31_3402_f_2_-1 of the employment_tax regulations if the employer receives an invalid form_w-4 from the employee the employer must treat it as invalid for computing withholding the employer must also inform the employee that the w-4 is invalid and request another form from the employee if the employee fails or refuses to submit a new form_w-4 the employer must withhold as if the employee is a single_person claiming no exemptions if the employee has a prior form_w-4 in effect the employer must continue to withhold under it see sec_31_3402_f_2_-1 of the regulations example the employee has submitted a problematic statement attached in to the form_w-4 to support his position claiming exemption however this attachment does not make the form_w-4 invalid an employer should treat a form_w-4 invalid when the form_w-4 is altered the form_w-4 has an unauthorized addition the employee clearly indicates that the form_w-4 is false by an oral or written_statement see f -1 e of the regulations because the questionable form_w-4 is considered valid in this example the employer must submit it to the irs and not withhold federal_income_tax is correct that an employer is not required to submit a form_w-4 to the irs if the employee is not an employee at the end of the calendar_quarter however if the employer receives a questionable form_w-4 from an employee the employer can send the form_w-4 earlier in the quarter to the irs service_center in this situation the form_w-4 will still be submitted to the irs even though the wages of the former employee are not subjected to withholding the submission should include a statement showing the employer’s name address employer_identification_number and the number of copies of forms w-4 submitted see f -1 g of the regulations if the irs notifies the employer the form_w-4 he considered valid is defective the employer will give the employee assuming the employee is still working for the employer a copy of the irs notice the employer shall also ask the employee for another form_w-4 the employer must withhold amounts from the employee on the basis of the maximum number of exemptions specified in the irs written notice see f -1 g v of the regulations cid cid cid if the employee submits a new form_w-4 that makes a claim inconsistent with the irs’s written notice to the employer then the employer must disregard it the employer cannot submit it to the irs and must continue to withhold amounts from the employee on the basis specified in the irs written notice see f -1 g vi of the regulations if the employee specifies any circumstances or reasons to justify his claim on the new form_w-4 the employee can submit the new form_w-4 and written_statement to the irs or to the employer who must then submit it to the irs the employer must continue to disregard the new form_w-4 and withhold amounts from the employee on the basis of the maximum number specified in the irs written notice unless the irs advises otherwise in a later written notice see f -1 g vii of the regulations again i hope this information is helpful if has a specific concern about a questionable w-4 form he can contact the compliance campus at please call me at or elliot m rogers if you have any questions at sincerely mary oppenheimer assistant chief_counsel exempt_organizations employment_tax government entities office of the division counsel associate chief_counsel tax exempt and government entities enclosure
